Exhibit 10.1



 



FIRST AMENDMENT

 

TO

 

ADVISORY AGREEMENT

 

AMONG

 

STRATEGIC REALTY TRUST, INC.

 

STRATEGIC REALTY OPERATING PARTNERSHIP, LP,

 

AND

 

SRT ADVISOR, LLC

 

THIS FIRST AMENDMENT TO THE ADVISORY AGREEMENT (“FIRST AMENDMENT”), dated as of
July 15, 2014 (the “Effective Date”) is entered into by and among Strategic
Realty Trust Inc., a Maryland corporation, formerly known as TNP Strategic
Retail Trust, Inc. (the “Company”), Strategic Realty Operating Partnership, LP,
a Delaware limited partnership, formerly known as TNP Strategic Retail Operating
Partnership, LP (the “Operating Partnership”), and SRT Advisor, LLC, a Delaware
limited liability company (the “Advisor”). Capitalized terms used herein but not
otherwise defined shall have the meanings ascribed to them in the Advisory
Agreement.



 

W I T N E S S E T H

 

WHEREAS, the Company, the Operating Partnership and the Advisor entered into
that certain Advisory Agreement dated as of August 10, 2013, (as amended by the
First Amendment , the “Advisory Agreement”) which by its terms will expire on
August 9, 2014; and

 

WHEREAS, the parties hereto desire to renew the Advisory Agreement for an
additional 12 months from August 10, 2014, on the terms and conditions set forth
below.

 

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, the parties hereto, intending to be legally
bound, hereby agree as follows:

 

 

1.Term: The Advisory Agreement is hereby renewed for an additional term of
twelve months, beginning on August 10, 2014.

2.Name Changes: Any reference in the Advisory Agreement to the Company shall
mean Strategic Realty Trust, Inc., and any reference to the Operating
Partnership in the Advisory Agreement shall refer to Strategic Realty Operating
Partnership, LP.

  

 

Exhibit 10.1

 

3.Operating Partnership Interest. The parties hereto acknowledge and agree that
the Special OP Units have been issued to the Advisor per Section 9(g) of the
Advisory Agreement.

4.Notices. The Notice Address for the Company, Operating Partnership and the
Board is hereby deleted in its entirety, and replaced by the following:

 

Strategic Realty Trust, Inc.

Attn: Todd Spitzer, Chairman of the Board of Directors

c/o G. Lee Burns

SRT Advisor, LLC

400 S. El Camino Real, Suite 1100

San Mateo, CA 94402

 

5.Except as specifically set forth above, the Advisory Agreement shall remain
unmodified, and in full force and effect.

 

  

IN WITNESS WHEREOF, the parties hereto have executed this FIRST AMENDMENT as of
the date first above written.

  

Strategic Realty Trust, Inc.

 

  

By:/s/ Todd A. Spitzer_________________

Todd A. Spitzer, Chairman of the Board

 

 

Strategic Realty Operating Partnership, L.P.

 

By:Strategic Realty Trust, Inc.

Its General Partner

 

By:/s/ Todd A. Spitzer_________________

Todd A. Spitzer, Chairman of the Board

 

  

SRT Advisor, LLC

 

By:/s/ Andrew Batinovich______________



Andrew Batinovich, President and CEO

 

 





